        CASE 0:16-cv-03586-DWF-HB Doc. 290 Filed 06/03/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

 Allen Beaulieu individually and                      Case No. 16-cv-03586 (DWF-HB)
 d/b/a Allen Beaulieu Photography,

              Plaintiff,
 v.
                                                  NOTICE OF WITHDRAWAL
 Clint Stockwell, an individual, Studio 1124,
 LLC, a Minnesota limited liability company,
 Thomas Martin Crouse, an individual,
 Charles Willard “Chuck” Sanvik, and
 individual and Does 3 through 7,

              Defendants.

      Pursuant to Rule 83.7(a) of the Local Rules of the United States District Court for

the District of Minnesota, the undersigned attorney hereby notifies the Court and counsel

that Lauren F. Schoeberl and Kate L. Homolka withdraw as counsel of record for

Defendant Charles Willard “Chuck” Sanvik in this case. In addition, Edward F. Fox and

Lewis A. Remele of Bassford Remele, P.A. remain as counsel of record.


                                         BASSFORD REMELE
                                         A Professional Association

Dated: June 3, 2021                   By /s/ Edward F. Fox
                                         Lewis A. Remele, Jr. (#90724)
                                         Edward F. Fox (#003132X)
                                         100 South Fifth Street, Suite 1500
                                         Minneapolis, Minnesota 55402-3707
                                         T: (612) 333-3000
                                         lremele@bassford.com
                                         efox@bassford.com
                                         Counsel for Defendant Sanvik
